DETAILED ACTION
1.	This communication is in response to the response to election filed on 9/13/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 11 and 12 (renumbered as 1-2) are allowed.



Relevant documents
2.	The following documents are relevant to the claimed invention but are not considered prior art.
	A. US 2015/0043016 (Randall et al.) discloses receiving message content data for a plurality of products and storing the data with planogram data for each of the products and sending to an output device/printer the display template based on the message content. Randall however does not disclose at least binding the first and the second multiple product information sheets to produce the array of the printed information sheets, wherein the second predetermined location is immediately adjacent to the first predetermined location in the business establishment, and the fourth predetermined location is immediately adjacent to the third predetermined location in the business establishment.
	
	B.  US 2011/0283578 (Engelby et al.) discloses stacking of marketing signs according to priority levels and a planogram information. The stacks have separators separating the different priority levels. Engelby however does not disclose: at least binding the first and the second multiple product information sheets to produce the array of the printed information sheets, 

	C.  US 2009/0234668 (Wheeler) discloses a printing method that separates merchandise information into strips that are wound/bound in an order that corresponds to the layout of the store to be applied to the shelves within the establish. Wheeler however does not disclose at least accessing, by the one or more physical processors, planogram information for a set of products for display in the business establishment, wherein the planogram information comprises information identifying the set of products for display and information identifying a corresponding set of locations in the business establishment at which the respective set of products are to be displayed; apportioning, by the one or more physical processors, the set of products to a set of information sheets, wherein each information sheet is associated with at least a product; printing, by the one or more printers, first product information about a first product to be displayed in the business establishment and a first location indicator indicating a first predetermined location in the business establishment where the first product is to be displayed on a first information sheet, thereby producing a first printed information sheet, third product information about a third product to be displayed in the business establishment and a third location indicator indicating a third predetermined location in the business establishment where the third product is to be displayed on a third information sheet, thereby producing a first multiple product information sheet; printing, by the one or more printers, second product information about a second product to be displayed in the business establishment and a second location indicator indicating a second predetermined location in the business establishment 













Reasons for allowance
3.	The prior art does teach or fairly suggest accessing, by the one or more physical processors, planogram information for a set of products for display in the business establishment, wherein the planogram information comprises information identifying the set of products for display and information identifying a corresponding set of locations in the business establishment at which the respective set of products are to be displayed; apportioning, by the one or more physical processors, the set of products to a set of information sheets, wherein each 

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 26, 2022